TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED DECEMBER 28, 2018



                                      NO. 03-17-00722-CV


Appellants, Raymond Boytim, Hugh Duncan, Walter Schwimmer, the Edward J. Goodman
   Life Income Trust and the Edward J. Goodman Generation Skipping Trust, Jeffrey
Whalen, and Howard Weissberg // Cross-Appellants, Brigham Exploration Company, Ben
   M. Brigham, David T. Brigham, Harold D. Carter, Stephen P. Reynolds, Stephen C.
   Hurley, Hobart A. Smith, Scott W. Tinker, Statoil ASA, and Fargo Acquisition, Inc.

                                                  v.

Appellees, Brigham Exploration Company, Ben M. Brigham, David T. Brigham, Harold D.
Carter, Stephen C. Hurley, Stephen P. Reynolds, Hobart A. Smith, Scott W. Tinker, Statoil
 ASA, and Fargo Acquisition, Inc. // Cross-Appellees, Raymond Boytim, Hugh Duncan,
   Walter Schwimmer, the Edward J. Goodman Life Income Trust and the Edward J.
     Goodman Generation Skipping Trust, Jeffrey Whalen, and Howard Weissberg


       APPEAL FROM THE 261ST DISTRICT COURT OF TRAVIS COUNTY
     BEFORE CHIEF JUSTICE ROSE, JUSTICES PURYEAR AND BOURLAND
  AFFIRMED ON MOTION FOR REHEARING -- OPINION BY JUSTICE PURYEAR




This is an appeal from the interlocutory order signed by the trial court on October 19, 2017. The

Court’s opinion and judgment dated November 20, 2018 are withdrawn. Having reviewed the

record and the parties’ arguments, the Court holds that there was no reversible error in the order.

Therefore, the Court affirms the trial court’s interlocutory order. Appellants shall pay all costs

relating to this appeal, both in this Court and in the court below.